Citation Nr: 9906209	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968 and December 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Honolulu, 
Hawaii Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
initially assigned a 0 percent disability evaluation, 
effective March 27, 1997.  In a rating decision dated in 
December 1998, the RO increased the assigned disability 
evaluation to 30 percent and applied it to the original 
effective date of March 27, 1997.


REMAND

The RO granted service connection for PTSD based upon the 
veteran's receipt of a Silver Star.  This was apparently 
deduced from the DD-214 for the veteran's first period of 
active duty (which included a tour of duty in Europe) that 
contains the notation "SS" in box 24 designated for awards 
and decorations.  The Board notes that on VA examination in 
June 1997, it was indicated that the veteran had no combat 
exposure during this period; it is likely that "SS" 
indicates the award of a Sharpshooter Badge.  The Board 
further notes that the veteran received no combat awards 
during his second period of active duty when he was in 
Vietnam as a member of an artillery unit.  The veteran has 
described events during this period as possible stressors 
which led to his PTSD, including exposure to an incoming 
artillery attack at fire base Wade near Loch Nin on the night 
of the veteran's arrival there, as well as monthly artillery 
attacks at that location.  The veteran also relates a an 
incident wherein a friend of his was severely injured by 
shrapnel and another incident where he fired his M60 due to 
fright in violation of unit procedures and was fined.  These 
incidents have not been verified by any corroborating 
evidence.  

es into two major components:  The first 
component involves the evidence required to demonstrate the 
existence of an alleged stressful event; the second involves 
a determination as to whether the stressful event is of the 
quality required to support the diagnosis of PTSD.  

With regard to the first component of the Court analysis, 
under 38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304 
(1992), and the applicable VA's Manual 21-1 provisions, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet.App. 60 
(1993).  The Court articulated a two-step process of 
determining whether a veteran "engaged in combat with the 
enemy."  First, it must be determined through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat.  If the determination 
with respect to this step is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive of the actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.  In other words, the claimant's assertion that 
he "engaged in combat with the enemy" is not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he "engaged in combat with the 
enemy."  

In West v. Brown, No. 92-890 (U.S. Vet.App. Aug. 8, 1994), 
the Court elaborated on the analysis in Zarycki.  In Zarycki, 
the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD.  Id. at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.  

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor or stressors, 
then the case should be referred for a medical examination to 
determine the sufficiency of the stressor and as to whether 
the remaining elements required to support the diagnosis of 
PTSD have been met.  In such a referral, the adjudicators 
should specify to the examiner(s) precisely what stressor or 
stressors has been accepted as established by the record, and 
the medical examiners must be instructed that only those 
events may be considered in determining whether the appellant 
was exposed to a stressor and what the nature of the stressor 
or stressors was to which the appellant was exposed.  In 
other words, if the adjudicators determine that the existence 
of an alleged stressor or stressors in service is not 
established by the record, a medical examination to determine 
whether PTSD due to service is present would be pointless.  
Likewise, if the examiners render a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.  

In light of the foregoing, and the VA's duty to assist the 
veteran in the development of facts pertinent to his claim, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), the case is 
REMANDED to the RO for the following actions:  

1.  The veteran should be allowed the 
opportunity to submit additional evidence 
in support of his claim. All pertinent 
evidence should be associated with the 
claims file.

2.  The RO should obtain, through 
appropriate channels, the veteran's 
military personnel records.  

3.  Thereafter, if the personnel records 
do not contain an award, citation or 
other supporting documentation that the 
veteran participated in combat, the RO 
should review the file and prepare a 
summary of all of the claimed stressors 
reported in the statements and 
examination reports, including those 
detailed above.  This summary and all 
supporting documents regarding the 
veteran's claimed stressor(s), should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
at 7798 Cissna Road, Springfield, 
Virginia 22150-3197. The USASCRUR should 
be requested to certify the occurrence of 
the incident(s) and any indication of the 
veteran's involvement therein. If unable 
to provide such information, USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors. In rendering this 
determination, the attention of the RO is 
directed to the law cited in the 
discussion above. If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes. In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  The veteran should be afforded 
another VA psychiatric examination.  The 
examiner should be told which stressors 
have been verified, for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressors supporting the diagnosis 
must be identified, as must be the 
evidence documenting the stressors.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder, including 
a copy of this remand decision, should be 
made available for review by the examiner 
in conjunction with the examination.

6. After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO must adjudicate the 
claim 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998)







